 



Ex. 10.54

AGREEMENT TO PROVIDE SUPPLEMENTAL RETIREMENT BENEFITS

THIS AGREEMENT, effective as of the 30th day of December, 2003, by and between
NATIONAL COOPERATIVE BANK a corporation organized under the laws of the United
States (hereinafter referred to as the “Employer”), and STEVEN A. BROOKNER of
Bethesda, Maryland (hereinafter referred to as the “Employee”).

WITNESSETH THAT:

WHEREAS, the Employee is employed by the Employer as Chief Executive Officer of
NCB FSB, a wholly owned subsidiary of Employer; and

WHEREAS, the Employer is desirous of retaining the services of Employee and to
that end to fund both the purchase of life insurance on his life to be payable
to a beneficiary or beneficiaries of his choice and the provision of
supplemental retirement benefits; and

WHEREAS, the Parties have agreed that a variable life insurance contract will
effectively and efficiently provide both of those benefits; and

WHEREAS, the Employee has applied for, and is the owner of the insurance policy
or policies listed in the attached schedule hereto, hereinafter referred to as
the “Policy” and the issuer(s) of which are hereinafter referred to as the
“Insurer”; and

WHEREAS, the Employer and the Employee agree to make the Policy subject to this
Agreement.

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained, the Parties hereby agree as follows:



1.   The Parties hereto agree that the Policy shall be subject to the terms and
conditions of this Agreement. The Employee shall be the sole and absolute owner
of the Policy and may exercise all ownership rights granted to the owner thereof
by the terms of the Policy.



2.   Subject to paragraph 3, the Annual Payment Amount shown on Schedule A will
be paid to the Employee until such date as the Policy has been approved and
issued to the Employee, and thereafter to the Insurer by the Employer during the
Employee’s employment annually on or about December 30th of each year to be
applied as a premium under the Policy. Any such premium paid by the Employer to
the Insurer shall be paid by the Employer as agent for the Employee and shall be
charged to the Employee as cash compensation, and for all purposes shall be
deemed cash compensation and shall not entitle Employer to any interest in the
Policy.



3.   At the written election of the Employee once the Policy has been issued,
the Employer shall pay not less than seventy percent (70%) of the amount on
Schedule A to the Insurer

 



--------------------------------------------------------------------------------



 



      (or provide the Employee with a check payable to the Insurer to be used to
pay for such premium payment) and shall pay the balance of such amount to the
Employee as cash compensation in order to provide Employee with funds to pay any
income tax due on the cash compensation charged to the Employee pursuant to the
Agreement.



4.   If the Employee ceases to be employed by the Employer for whatever reason,
the Employer’s obligation to pay the amounts provided herein shall immediately
cease as to all or any portion of any amount payable on or after the date of
termination of the Employee’s employment. The Employee shall have the right to
continue to keep the Policy in force either individually or through a subsequent
Employer.



5.   a. The Insurance arrangement contemplated herein is an exempt welfare plan
under regulations promulgated under Title I of the Employee Retirement Income
Security Act of 1974 (“ERISA”).

b. For purposes of ERISA, the Employer will be the “named fiduciary” and “plan
administrator” of the life insurance arrangement contemplated herein, and this
Agreement is hereby designated as the written plan instrument.

c. The Employee or any beneficiary of his may file a request for benefits with
the plan administrator. If a claim request is wholly or partially denied, the
plan administrator will furnish to the claimant a notice of its decision within
ninety (90) days in writing, unless the plan administrator determines that
special circumstances require an extension of time for processing the claim. If
the plan administrator determines that an extension of time for processing is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial 90-day period. In no event shall such
extension exceed a period of 90 days from the end of the initial 90-day period.
The extension notice shall indicate the special circumstances requiring an
extension of time, and the date by which the plan administrator expects to
render its determination. The denial of a claim will be in writing or electronic
form and will set forth, in a manner to be understood by the claimant, the
following information:

(i) the specific reason or reasons for the denial;

(ii) specific reference to pertinent plan provisions upon which the denial is
based;

(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation as to why such material or
information is necessary; and

(iv) an explanation of the plan’s claim-review procedure describing the steps to
be taken by a claimant who wishes to submit his claim for review.



   d.   A claimant or his authorized representative may, with respect to any
wholly or partially denied claim:

2



--------------------------------------------------------------------------------



 



(i) request a review upon written application filed within sixty (60) days after
receipt by the claimant of written notice of the denial of his claim;

(ii) obtain or otherwise review copies of documents, at no charge, that are
relevant to the denied claim; and

(iii) submit issues, documents, and comments in writing.

      Any request or submission will be in writing and will be directed to the
plan administrator. The plan administrator will have the sole responsibility for
the review of any denied claim and will take all appropriate steps in light of
its findings. The plan administrator will render a decision upon review of a
denied claim within sixty (60) days after receipt of a request for review. If
special circumstances warrant additional time, the decision will be rendered as
soon as possible, but not later than one hundred twenty (120) days after receipt
of a request for review. Written notice of any such extension, the reasons for
the extension, and the date by which the plan administrator expects to render
the decision, will be furnished to the claimant prior to the commencement of the
extension. The decision on review will be in writing or electronic form, and
will set forth, in a manner calculated to be understood by the claimant, the
specific reasons for the decision, specific references to the pertinent
provisions of the plan on which the decision in based, a statement that the
claimant is entitled to receive, upon request and at no charge, reasonable
access to and copies of all documents relevant to the claim, and a statement of
the claimant’s right to bring an action under Section 502(a) of ERISA.



6.   This Agreement shall be binding upon and inure to the benefit of the
Employer and its successors and assignees and the Employee and his permitted
successors or assignees, and his heirs, executors, administrators and
beneficiaries.



7.   Except as may be preempted by ERISA, this Agreement, and the rights of the
Parties hereunder, shall be governed by and construed in accordance with the
laws of Washington, D.C.



8.   This Agreement shall not be terminated, altered or amended by either Party
without the express written consent of the other Party.

IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed by its
officer

3



--------------------------------------------------------------------------------



 



thereunto duly authorized and the Employee has hereunto set his hand and seal,
all as of the day and year first above written.

     
 
 

NATIONAL COOPERATIVE BANK

 

___________________________________
  By:________________________________
Witness
                               Charles E. Snyder
 
 


Title: President and CEO

 

___________________________________
  ___________________________________
Witness
  Steven A. Brookner

4



--------------------------------------------------------------------------------



 



SCHEDULE A

                                          Annual   Annual Insurer   Policy No.
Face Amount Payment Amount Payment Date
Nationwide Life
Insurance Company
 
N101610170
   
$ 3,076,000.00
     
$ 98,000.00
   
December 30

5